                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


DELMA COWART,

               Plaintiff,                                    CIVIL ACTION NO.: 4:17-cv-142

       v.

AUDREY MANES,

               Defendant.


                                             ORDER

       On January 17, 2019, the Court granted summary judgment in this declaratory judgment

matter 1 to Nautilus Insurance Company (hereinafter “Nautilus”), which was originally named as

a defendant in this case, thereby dismissing Nautilus from the case. (Doc. 39.) Because the

remaining Defendant, Audrey Manes, had not filed any dispositive motion of her own, the Court

observed that the case technically remained open and pending against her. (Id. at pp. 20–21.)

However, because the Court could not discern any claims or requests for relief asserted by

Plaintiff against Defendant Manes, and because the entry of summary judgment in favor of

Nautilus and against Plaintiff appeared to leave no colorable case or controversy between

Plaintiff and Defendant Manes, the Court advised Plaintiff and Defendant Manes that it intended

to dismiss, sua sponte, Plaintiff’s Complaint with regard to Defendant Manes for failure to state

a claim against her, which would trigger a final judgment in the case. (Id. at p. 21.) The Court




1
  The case centered on whether an insurance policy issued by Nautilus to Plaintiff required Nautilus to
defend Plaintiff in a state court construction lawsuit brought against him by Defendant Audrey Manes.
(Doc. 1-2.) In the summary judgment Order, the Court held that Nautilus did not have a duty to defend or
indemnify Plaintiff as to Defendant Manes’s claims. (Doc. 39.)
therefore ordered Plaintiff to show cause, in writing, within fourteen days why the Court should

not dismiss Defendant Manes. (Id.)

        More than fourteen days have passed with neither Plaintiff nor Defendant Manes having

filed anything in the case since the entry of the show cause Order. As a result, the Court hereby

DISMISSES this case with prejudice. The Court DIRECTS the Clerk of Court to CLOSE this

case.

        SO ORDERED this 7th day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               2
